Citation Nr: 1028455	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  05-21 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to service connection for peripheral neuropathy 
of the lower extremities. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from January 1963 to January 
1967.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2004 rating decision 
by the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Houston, Texas, (hereinafter RO).  

In May 2010, a hearing was held before the Veterans Law Judge 
signing this document, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002).   


FINDINGS OF FACT

1.  A diagnosis of PTSD as defined by regulation is not 
demonstrated. 

2.  There is no competent evidence linking an acquired 
psychiatric disorder to service.  

3.  In a statement received in April 2008, the Board received 
written notification from the Veteran requesting a withdrawal of 
his appeal with respect to the issues of entitlement to service 
connection for tinnitus, bilateral hearing loss and peripheral 
neuropathy of the lower extremities. 


CONCLUSIONS OF LAW

1.  A psychiatric disorder to include PTSD was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2009). 
 
2.  The criteria for withdrawal of a Substantive Appeal by the 
Veteran with respect to the issues of entitlement to service 
connection for tinnitus, bilateral hearing loss and peripheral 
neuropathy of the lower extremities have been met.  38 U.S.C.A. 
§§ 7104, 7105 (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letter dated in September 2003 and attached PTSD 
questionnaire prior to initial adjudication that informed the 
appellant of the information and evidence necessary to prevail in 
his claim.  

As for the duty to assist, the service treatment reports and VA 
clinical reports have been obtained.  The Veteran was also 
afforded a VA examination in January 2004 and opinion in May 2008 
that reflect sufficient medical findings to adjudicate the issue 
remaining on appeal.  As there is no indication that there are 
additional records that need to be obtained that would assist in 
the adjudication of the claim remaining on appeal, the duty to 
assist has been fulfilled.  



II.  Legal Criteria/Analysis

A.  Entitlement to Service Connection for a Psychiatric Disorder 
to Include PTSD

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 111o; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When 
a condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability which may reasonably be observed by laypersons.  38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

Establishing service connection for PTSD requires (1) a current 
medical diagnosis of PTSD; (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current symptomatology 
and the specific claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f); Anglin v. West, 11 Vet. App. 361, 367 (1998); Gaines 
v. West, 11 Vet. App. 353, 357 (1998), Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997); Suozzi v. Brown, 10 Vet. App. 307 (1997).  
The diagnosis of PTSD must comply with the criteria set forth in 
the Diagnostic and Statistical Manual of Mental Disorders, 4th 
edition, of the American Psychiatric Association (DSM-IV).  See 
generally Cohen v. Brown, supra; 38 C.F.R. § 4.125.

The evidence required to support the occurrence of an in-service 
stressor for PTSD varies "depending on whether or not the 
Veteran was 'engaged in combat with the enemy'. . . .  Where . . 
. VA determines that the Veteran did not engage in combat with 
the enemy . . . the Veteran's lay testimony, by itself, will not 
be enough to establish the occurrence of the alleged stressor."  
See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  The requisite 
additional evidence may be obtained from sources other than the 
Veteran's service medical records.  See Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. Cir. 1997) 
(table); see also Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); 
Doran v. Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, supra.

The ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
Veteran have participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  The Board is 
bound by the holding of the General Counsel opinion.  38 U.S.C.A. 
§ 7104(c) (West 2002).  Pursuant thereto, a PTSD claim is to be 
evaluated based upon "all pertinent evidence in each case, 
[with] assessment of the credibility, probative value, and 
relative weight of the evidence," with "no statutory or 
regulatory limitation on the types of evidence that may be used 
in any case to support a finding that a Veteran engaged in combat 
with the enemy."  Id.  If the evidence establishes that the 
Veteran engaged in combat with the enemy and his or her claimed 
stressor is related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, his or her lay 
testimony alone may establish the occurrence of the claimed in-
service stressor.  Id. 

Where a determination is made that the Veteran did not engage in 
combat with the enemy, or the claimed stressor is not related to 
combat, the Veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  See Moreau, 
Dizoglio, supra.  In such cases, the record must contain 
corroborative evidence that substantiates or verifies the 
Veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West v. Brown, 7 Vet. App. 70, 76 (1994); 
Zarycki v. Brown, supra.

In order to warrant a grant of service connection, that a 
condition or injury occurred in service alone is not enough; 
there must be disability resulting from that condition or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).
 
The service treatment reports, to include the report from the 
December 1966 separation examination and medical history 
collected at that time, do not reflect a psychiatric disorder, 
and the Veteran testified at the May 2010 hearing that he was not 
treated for a psychiatric disorder during service.  None of the 
Veteran's awards or decorations are indicative of combat and the 
Veteran's service personnel records reflect overseas service as a 
security guard in Turkey and the Philippines, but not Vietnam, 
(although one entry indicates participation in "Cmbt Spt 
Operation, 21Mar65-17Jul65, Vietnam" which corresponds to one of 
the Veteran's assignments to the Philippines).  At the hearing 
before the undersigned, the asserted that he was sent on a 
"classified" mission that involved landing in Da Nang and has 
described stressors coincident with this duty to include being 
subject to small arms, mortar and rocket fire.  It his assertion 
that he developed PTSD as a result of these stressors.  

The post service evidence includes reports from a January 2004 VA 
examination conducted to determine if the Veteran had PTSD.  At 
the examination, the Veteran reported that he served as a sentry 
in Vietnam at the air base in Da Nang for 6 to 8 months.  He 
denied being in distress about any particular event which 
occurred in Vietnam.  The Veteran was afforded a mental status 
examination, and the diagnosis thereafter was major depressive 
disorder, with the examiner specifically stating that the Veteran 
does not have PTSD.  He did indicate that the Veteran 
"appeared" to have suffered from major depressive disorder for 
"many years."  

The record thereafter reflects outpatient treatment in a VA 
mental hygiene clinic through August 2008, with none of these 
reports reflecting a diagnosis of PTSD, although the assessment 
in June 2005 included "questionable" PTSD symptoms.  Reports 
from a Veterans Center completed in 2006 by a counselor noted 
that the Veteran repeatedly failed to provide a specific stressor 
that he felt resulted in PTSD and the assessment included "sub-
diagnostic PTSD" with no evidence of a traumatic event.  The 
claims file was provided to a VA examiner in May 2008 for the 
purpose of determining whether the evidence of record supported a 
diagnosis of PTSD.  He concluded that he saw no evidence in the 
file to "overrule or override" the opinion of the VA examiner 
in January 2004 that the Veteran did not have PTSD.   

Review of the record does not reveal a confirmed diagnosis of 
PTSD in compliance with DSM-IV.  As such, the claim for service 
connection for PTSD is denied on the basis of there being no 
current disability.  Rabideau, Brammer, supra.  

Review of the record also does not reveal any competent evidence 
linking any psychiatric disorder currently demonstrated to 
service; as such, service connection for a psychiatric disorder 
other that PTSD must also be denied.  See Hickson, supra.  As for 
the Veteran's assertions that he his psychiatric problems are 
related to service, such assertions cannot be used to establish a 
claim as a layperson is not qualified to render a medical opinion 
regarding the etiology of disorders and disabilities.  Espiritu; 
cf. Jandreau.  Finally, in reaching this decision, the Board 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the Veteran's claim for 
service connection for a psychiatric disorder to include PTSD, 
the doctrine is not for application.  Gilbert, supra.  

B.  Service Connection for Tinnitus, Bilateral Hearing Loss and 
Peripheral Neuropathy of the Lower Extremities

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn by the appellant or by his or her authorized 
representative, except that a representative may not withdraw a 
Substantive Appeal filed by the appellant personally without the 
express written consent of the appellant.  38 C.F.R. § 20.204(c).  
Here, in correspondence received from the Veteran in April 2008, 
he withdrew his appeal with respect to the issues of tinnitus, 
bilateral hearing loss and peripheral neuropathy of the lower 
extremities.  As such, there remain no allegations of errors of 
fact or law for appellate consideration with respect to these 
issues, and the appeals with respect to these issues are 
dismissed without prejudice.

ORDER

Entitlement to service connection for a psychiatric disorder, to 
include PTSD, is denied.  

The claim for entitlement to service connection for tinnitus is 
dismissed  

The claim for entitlement to service connection for bilateral 
hearing loss is dismissed.  

The claim for entitlement to service connection for peripheral 
neuropathy of the lower extremities is dismissed. 

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


